DETAILED ACTION
Claims 1-7 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/12/20 and 05/14/21 are acknowledged.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been 


Claims 1-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Egnelӧv (U.S. Pub. No. 2016/0228236) in view of Novus Scientific (TIGR® Matrix Surgical Mesh Presentation).
Regarding claim 1, Egnelӧv discloses a resorbable polymeric mesh implant 10 or 30 (see Figures 1a-1b and 3a-3b and paragraph [0021]) whose implant configuration varies over time after implantation for use in breast reconstruction (see abstract and paragraphs [0014], [0017], [0021]), and the resorbable polymeric mesh implant being tubular (see Figures 1a-1b and 3a-3b; the mesh implants 10 and 30 have a tubular shape, since they are in a form of a hollow body and can assume a tubular shape, which is consistent with the definition in paragraph [0034] of the present application) and configured to retain a breast implant (such as implant 17; see Figures 1a-1b and 3a-3b).
Egnelӧv further discloses in paragraph [0021] that a suitable material for the resorbable polymeric mesh implant is TIGR® Matrix Surgical Mesh, but does not expressly disclose the characteristics of the TIGR® Matrix material, or that the
resorbable polymeric mesh implant comprises: at least a first material and a last-degraded material, wherein the last-degraded material is substantially degraded at a later point in time than the first material, wherein a modulus of elasticity of the first material includes both the modulus of elasticity of the material itself and also the elasticity due to a present structural configuration of the first material in said implant configuration, wherein a modulus of elasticity of the last-degraded material includes 
	Novus Scientific teaches TIGR® Matrix Surgical Mesh being a resorbable polymeric mesh implant including a first material (“Fast-resorbing fiber”; see page 6 of Novus Scientific presentation) and a last-degraded material which is substantially degraded at a later point in time than the first material (“Slow-resorbing fiber”; Id.), wherein each of the first material and last-degraded material have a modulus of elasticity of the material itself and elasticity due to a present structural configuration of the material, respectively (Id.).  
  PAGE 6 of Novus Scientific presentation:
                
    PNG
    media_image1.png
    723
    1053
    media_image1.png
    Greyscale

see page 10 of Novus Scientific presentation). 
			from PAGE 10 of Novus Scientific presentation:
           
    PNG
    media_image2.png
    599
    657
    media_image2.png
    Greyscale

While particular values of the modulus of elasticity of either of the materials is not expressly disclosed, it would occur to one of ordinary skill in the art to provide the modulus of elasticity of the last-degraded that is “significantly lower” than the modulus of elasticity of the first material, as recited in the claims, since Novus Scientific 
Novus Scientific further teaches the last-degraded material of the TIGR® Matrix Surgical Mesh, which is left over once the first material is gone and fully degrades after 4 months (120 days), exhibits a strain (elongation) of 19% at day 182 and a strain of 20% at 277 both at 16 N/cm (see annotated page 10 below of Novus Scientific presentation), which are within the claimed range of 18 to 32% when subjected to a tensile load of 16 N/cm.
from PAGE 10 of Novus Scientific presentation:                
    PNG
    media_image3.png
    559
    848
    media_image3.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the mesh implant of Egnelӧv to provide a last-degraded material having an elastic material modulus significantly lower than a first material as claimed, 
 Regarding claim 2, Egnelӧv as modified by Novus Scientific teaches the first material and last-degraded material are jointly knitted (see page 6 of Novus Scientific presentation above showing fiber 1 [FAST] and fiber 2 [SLOW] that are knitted together).
Regarding claim 3, Egnelӧv as modified by Novus Scientific teaches the first material comprises at least one of glycolide or dioxanone (see page 6 of Novus Scientific presentation above showing fast-resorbing fiber being a copolymer of glycolide, lactide and trimethylene carbonate).
Regarding claim 4, Egnelӧv as modified by Novus Scientific teaches the last-degraded material comprises at least lactide (see page 6 of Novus Scientific presentation above showing fast-resorbing fiber being a copolymer of lactide and trimethylene carbonate).
	Regarding claim 5, Egnelӧv as modified by Novus Scientific teaches the first material and last-degraded material are multifilament material (see pages 14-18 of Novus Scientific presentation). 
	Regarding claim 6, Egnelӧv as modified by Novus Scientific teaches a medical device for use in breast reconstruction (see paragraph [0013]), comprising: the 17 retained by the resorbable polymeric mesh implant (see Figures 1a-1b and 3a-3b and paragraph [0014]).
	Regarding claim 7, Egnelӧv as modified by Novus Scientific teaches a lower portion of the mesh implant is folded back to lie along a back side of the breast implant (curved front wall 13 folds to lower portion 16, and curved front wall 33 folds to flat back wall 31; see Figures 1b and 3b and paragraphs [0014], [0015], [0017]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 6-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,750,854 in view of Egnelӧv (U.S. Pub. No. 2016/0228236).   It is clear that elements in claim 1 can be found in claim 1 of the patent, wherein the patent claim is missing features which are merely obvious.  In the same field of art, namely resorbable polymeric mesh implants, Egnelӧv teaches the 17; see Figures 1a-1b and 3a-3b).  Egnelӧv further teaches a medical device for use in breast reconstruction (see paragraph [0013]), comprising: the resorbable polymeric mesh implant according to claim 1, as discussed above; and a breast implant 17 retained by the resorbable polymeric mesh implant (see Figures 1a-1b and 3a-3b and paragraph [0014]), and a lower portion of the mesh implant is folded back to lie along a back side of the breast implant (curved front wall 13 folds to lower portion 16, and curved front wall 33 folds to flat back wall 31; see Figures 1b and 3b and paragraphs [0014], [0015], [0017]).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the patent claim with the above limitations, as taught by Egnelӧv, in order to treat a patient after breast reconstruction surgery (see Egnelӧv; paragraph [0013]).  Therefore, the claims are not patentably distinct from patent claim 1.
Claims 2-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,750,854 in view of Egnelӧv (U.S. Pub. No. 2016/0228236), and further in view of Novus Scientific (TIGR® Matrix Surgical Mesh Presentation).  Claim 1 of the patent and Egnelӧv teach the claimed device, as discussed above, except for the first material and last-degraded material are jointly knitted, the first material comprises at least one of glycolide or dioxanone, the last-degraded material comprises at least lactide, and the first material and last-degraded see page 6 of Novus Scientific presentation above showing fiber 1 [FAST] and fiber 2 [SLOW] that are knitted together), the first material comprising at least one of glycolide or dioxanone (see page 6 of Novus Scientific presentation above showing fast-resorbing fiber being a copolymer of glycolide, lactide and trimethylene carbonate), the last-degraded material comprising at least lactide (see page 6 of Novus Scientific presentation above showing fast-resorbing fiber being a copolymer of lactide and trimethylene carbonate), and the first material and last-degraded material being multifilament material (see pages 14-18 of Novus Scientific presentation).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the patent claim and Egnelӧv with the above materials, as taught by Novus Scientific, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  Therefore, the claims are not patentably distinct from patent claim 1.

Claims 1 and 6-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 9,566,370 in view of Egnelӧv (U.S. Pub. No. 2016/0228236).  It is clear that elements in claim 1 can be found in claim 3 of the patent, wherein the patent claim is missing features which are merely obvious.  In the same field of art, namely resorbable polymeric mesh implants, Egnelӧv teaches the resorbable polymeric mesh implant being a tubular shape, since they are in a form of a hollow body and can assume a tubular shape, which is consistent with the definition in 17; see Figures 1a-1b and 3a-3b).  Egnelӧv further teaches a medical device for use in breast reconstruction (see paragraph [0013]), comprising: the resorbable polymeric mesh implant according to claim 1, as discussed above; and a breast implant 17 retained by the resorbable polymeric mesh implant (see Figures 1a-1b and 3a-3b and paragraph [0014]), and a lower portion of the mesh implant is folded back to lie along a back side of the breast implant (curved front wall 13 folds to lower portion 16, and curved front wall 33 folds to flat back wall 31; see Figures 1b and 3b and paragraphs [0014], [0015], [0017]).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the patent claim with the above limitations, as taught by Egnelӧv, in order to treat a patient after breast reconstruction surgery (see Egnelӧv; paragraph [0013]).  Therefore, the claims are not patentably distinct from patent claim 3.

Claims 2-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 9,566,370 in view of Egnelӧv (U.S. Pub. No. 2016/0228236), and further in view of Novus Scientific (TIGR® Matrix Surgical Mesh Presentation).  Claim 3 of the patent and Egnelӧv teach the claimed device, as discussed above, except for the first material and last-degraded material are jointly knitted, the first material comprises at least one of glycolide or dioxanone, the last-degraded material comprises at least lactide, and the first material and last-degraded material are multifilament material.  As mentioned above, Novus Scientific teaches a see page 6 of Novus Scientific presentation above showing fiber 1 [FAST] and fiber 2 [SLOW] that are knitted together), the first material comprising at least one of glycolide or dioxanone (see page 6 of Novus Scientific presentation above showing fast-resorbing fiber being a copolymer of glycolide, lactide and trimethylene carbonate), the last-degraded material comprising at least lactide (see page 6 of Novus Scientific presentation above showing fast-resorbing fiber being a copolymer of lactide and trimethylene carbonate), and the first material and last-degraded material being multifilament material (see pages 14-18 of Novus Scientific presentation).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the patent claim and Egnelӧv with the above materials, as taught by Novus Scientific, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  Therefore, the claims are not patentably distinct from patent claim 3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D YABUT whose telephone number is (571)272-6831. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANE D YABUT/Primary Examiner, Art Unit 3771